DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Inoue et al. (US 2010/0015512), hereinafter Inoue.
Regarding Claim 1, Inoue teaches a battery module (see e.g., Figs. 1 and 7), comprising: a lower case 119 (also 219); a plurality of battery cells 111 (or 211) sequentially stacked and received in the lower case (119, 219); and a heat conducting plate 133 (or 233), wherein a boss 131 (or 231) is formed on the lower case (i.e., on 129 of 119 or 229 of 219); the heat conducting plate (133, 233) is provided with a receiving hole (into which 131 is screwed to fix 119 to 133); and the boss (131) fits in the 
Regarding Claim 2, Inoue teaches the lower case (119, 219) is made of an insulating material (i.e., insulating resin, see e.g., paras. [0101] and [0143]. 
Regarding Claim 3, Inoue teaches the heat conducting plate 133, 233 is made of metal (i.e., aluminum, see e.g., paras. [0105] and [0147]. 
Regarding Claim 4, Inoue teaches the receiving hole is a circular hole (considering the shape of the screw 131, 231, see e.g., Fig. 9D), and the boss forms a connecting portion (neck portion inserting into the base 133) and a limiting portion (head portion seen on top of portions 129 and 229 of 119 and 219, respectively); the connecting portion is located in the receiving hole (of base 133 and 233), and the limiting portion limits (the movement of) the heat conducting plate (133, 233).
Regarding Claim 6, Inoue teaches a plurality of receiving holes is provided, and the plurality of the receiving holes is arranged at an edge portion of the heat conducting plate along a length direction of the battery module; and/or the plurality of the receiving holes is arranged at the edge portion of the heat conducting plate along a width direction of the battery module (see annotated Fig. 7 below).

    PNG
    media_image1.png
    286
    417
    media_image1.png
    Greyscale

Regarding Claim 9, Inoue teaches the lower case (119, 219) is provided therein with a heat conducting structural adhesive (134, 234) fixed at the lower case, see e.g., para. [0104], [0145], [0222], [0271].
Regarding Claim 10, Inoue further teaches comprising an upper cover (i.e., 117 or 143), wherein the upper cover and the lower case define a receiving cavity for receiving the plurality of the battery cells 111, see e.g., Fig. 2.

Claims 1, 4, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Benedict et al. (US 2017/0214012), hereinafter Benedict.
Regarding Claim 1, Benedict teaches a battery module (see e.g., Figs. 2-5, and 7-9), comprising: a lower case (e.g., 64 having endwalls 74, and sidewalls 72, see e.g., Figs. 2, 4 and 5-8, see also 212 in Fig. 9); a plurality of battery cells (e.g., 56, see e.g., Fig. 2) sequentially stacked and received in the lower case (e.g., 74, 72, or 212); and a heat conducting plate (e.g., 66, in e.g., Fig. 2, or 70 in Figs. 7-9), wherein a boss (e.g., 96, see e.g., Fig. 2) is formed on the lower case (i.e., 74, 212), see e.g., Figs. 4 and 7-9; 
Regarding Claim 4, Benedict teaches the receiving hole (98) is a circular hole (see e.g., Fig. 2), and the boss forms a connecting portion (neck portion inserted into 66  or 70) and a limiting portion (head portion opposite threads 100, see Fig. 2); the connecting portion is located in the receiving hole (98, see Fig. 4, see also 118 in Figs. 7-9), and the limiting portion limits (the movement of) the heat conducting plate (66 or 70).
Regarding Claim 6, Benedict teaches a plurality of receiving holes (98) is provided, and the plurality of the receiving holes is arranged at an edge portion of the heat conducting plate along a length direction (see double headed arrow in annotated Fig. 2 below) of the battery module, and/or the plurality of the receiving holes is arranged at the edge portion of the heat conducting plate along a width direction (see double headed arrow in annotated Fig. 2 below) of the battery module, see e.g., Fig 2. Note: the length and width direction are each interpreted as the direction in which flange 82 extends; for example, flange 82 extends in a width direction (into the page) in Figs. 4-8, flange 208 extends into the page (in a width/length direction) in Fig. 9.

    PNG
    media_image2.png
    828
    1010
    media_image2.png
    Greyscale

Regarding Claim 7, Benedict teaches the lower case (74, 72; or 212) comprises two side plates and two end plates (two 74’s and two 72’s, see e.g., Fig. 2), and the two end plates are respectively fixedly connected to the two side plates (72 connected to 74, see e.g., para. [0044]; a plurality of bosses 96 corresponding to the plurality of receiving holes 98 is arranged at bottoms of the two side plates (e.g., 74) along the length direction (double headed arrow) of the battery module; and/or the plurality of bosses 96 is arranged at the bottoms of the two end plates (74 or 212) along the width direction (double headed arrow) of the battery module (e.g., into the page in Fig. 4 or 9).
Regarding Claim 8, Benedict teaches each of the two side plates (e.g., 74, or 212) comprises a first plate and a second plate (annotated in Fig. 4 and Fig. 9) which are connected in an L shape; the first plate extends along a height direction of the 

    PNG
    media_image3.png
    736
    708
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    699
    682
    media_image4.png
    Greyscale

Regarding Claim 10, Benedict further teaches comprising an upper cover (i.e., 70 when 66 is interpreted as the heat conducting plate, or 66 when 70 is interpreted as the heat conducting plate), wherein the upper cover and the lower case define a receiving cavity for receiving the plurality of the battery cells 56, see e.g., Figs. 2, 4 and 7.

Claim(s)1-4, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meintschel et al. (DE 102010012993), hereinafter Meintschel.
Regarding Claim 1, Meintschel teaches a battery module (1, see e.g., Figs.), comprising: a lower case (e.g., frames 2.3); a plurality of battery cells (e.g., 2) 
Regarding Claim 2, Meintschel teaches the lower case (2.3) is made of an insulating material (i.e., insulating plastic, see e.g., claim 6 and para. [0056]. 
Regarding Claim 3, Meintschel teaches the heat conducting plate 6 is made of metal, see e.g., para. [0059]. 
Regarding Claim 4, Meintschel teaches the receiving hole (WA) is a circular hole (see e.g., Fig. 5), and the boss 2.34, 2.35 forms a connecting portion (inside WA) and a limiting portion (labelled B in Fig. 9); the connecting portion is located in the receiving hole (WA), and the limiting portion limits the heat conducting plate (6).
Regarding Claim 6, Meintschel teaches a plurality of receiving holes (WA) is provided, and the plurality of the receiving holes is arranged at an edge portion of the heat conducting plate along a length direction of the battery module, and/or the plurality of the receiving holes is arranged at the edge portion of the heat conducting plate along a width direction of the battery module, see e.g., Fig. 5. The width and length direction are interpreted as the direction in which the cells are stacked, hereinafter cell stacking direction.
Regarding Claim 7, Meintschel teaches the lower case (2.3) comprises two side plates and two end plates (annotated in Fig. 8; however, note that the endplate may be 

    PNG
    media_image5.png
    596
    687
    media_image5.png
    Greyscale

Regarding Claim 8, Meintschel teaches each of the two side plates (as labelled in annotated Fig. 8) comprises a first plate and a second plate (annotated in Fig. 9) which are connected in an L shape; the first plate extends along a height direction of the 

    PNG
    media_image6.png
    514
    640
    media_image6.png
    Greyscale

Regarding Claim 10, Meintschel further teaches comprising an upper cover (i.e., 2.1), wherein the upper cover and the lower case define a receiving cavity for receiving the plurality of the battery cells 2, see e.g., Fig. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meintschel.
Regarding Claim 5, Meintschel teaches a surface of the boss (a surface of 2.36, 2.37) facing away from the plurality of battery cells is flush with a surface of the heat conducting plate facing away from the plurality of battery cells, see e.g., Fig. 9. Meintschel does not explicitly teach the receiving hole (WA) is tapered; however, Meintschel the boss (fastening elements 2.34, 2.35) is cylindrical but other shapes and cross sections for the boss (2.34, 2.35), hence receiving hole, are possible, see e.g., para. [0055]. It would be obvious to one having ordinary skill in the art the receiving hole of Meintschel is tapered to accommodate other possible shapes and cross sections of the fastening elements. Further, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), see MPEP § 2144.04).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meintschel in view of Inoue et al. (US 2010/0015512), hereinafter Inoue.
Regarding Claim 9, Meintschel does not teach the lower case (2.3) is provided therein with a heat conducting structural adhesive fixed at the lower case. However, Inoue teaches the lower case (119, 219) is provided therein with a heat conducting structural adhesive (134, 234) fixed at the lower case and allows heat on the lower case to transmit to the cooling plate (e.g., base 133) more efficiently, see e.g., para. [0104], [0145], [0222], [0271]. It would be obvious to one having ordinary skill in the art to include a heat conducting structural adhesive fixed at the lower case of Meintschel so that the lower case could transmit heat to the cooling plate more efficiently. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-11 of copending Application No. 16/494667 (reference application), hereinafter ‘667. Although the claims at issue are not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729